DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the subject matters of: patterning the second semiconductor film to obtain a second active layer corresponding to above of the gate; but it fails to clarify: corresponding to what the recited second active layer is definitely obtained; and/or 
Claim 1 recites the subject matters of: using the drain, the source, and the second active layer as a shielding layer, performing etching processing on the first semiconductor film to obtain a first active layer; but it fails to clarify: whether or not each, or all, of the top surfaces of the recited source and/or drain and the top surface of the second active layer is/are definitely exposed to the etchant during the recited etching processing on the first semiconductor film; and/or whether there is any etch mask formed on any of such top surfaces during the recited etching process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, insofar as being in compliance with 35 USC 112, are is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’957 (CN 106298957; of record) in view of Jeon (US 2013/0009145) and/or You (US 2011/0127520).
 CN’957 discloses a manufacturing method of thin film transistor (TFT) array substrate (particularly see Figs. 1 and/or 4-7), comprising the steps of:

Step S2: forming a first semiconductor film (301; carbon nanotubes) on the gate insulating layer;
Step S3: forming a second semiconductor film (302; IGZO) on the first semiconductor film and patterning the second semiconductor film to obtain a second active layer corresponding to above of the gate; 
Step S4: depositing a second metal film (20) on the first semiconductor film and the second active layer and patterning to form a drain and a source (201/202), the drain and the source respectively extending from both ends of the second active layer onto the first semiconductor film,
wherein a first active layer from the first semiconductor film and the second active layer naturally collectively form an active layer in the TFT.
Although CN’957 does not more explicitly disclose that the edges of the first semiconductor film can be trimmed with the source/drain and the second active layer being formed thereon, it is noted that it is well known in the art that such edge-trimming process steps can be commonly and/or desirably used to form the patterned active layer with reduced lateral size (i.e., with reduced active layer size); and during the process of patterning and/or edge trimming of the bottom semiconductor film through etching, any material layer or layers that is/are above the bottom semiconductor film would naturally function as a shielding layer (at least as a part of a shielding layer) for the underlying bottom semiconductor layer. 

Jeon (particularly see Figs. 9F and 9G), wherein the edge-trimming/etching of bottom semiconductor layer 10 is conducted with each of the patterned source/drain S10/D10 and the patterned second active layer 33 being naturally function as at least a part of a shielding layer for such edge-trimming/etching; and/or 
You (particularly see Fig. 5), wherein the edge-trimming/etching of bottom portion (such as the lower half) of the semiconductor layer 150 is naturally conducted with each of the already patterned source/drain (160/175) and the already patterned top portion (such as the top half) of the bottom semiconductor layer being naturally function as at least a part of a shielding layer for such edge-trimming/etching.  
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known edge-trimming/etching process, such as that of Jeon and/or You, into the method of CN’957, so that a method for forming a TFT device with desired transistor edge trimming and/or size reduction therein would be obtained.
Regarding claim 2, in addition to what have been discussed above, it is further noted that: it is well known in the art that a passivation layer and a pixel electron such as the ones recited in the claim can be commonly and desirably formed, so as to form the desired and/or required pixel-addressing electrodes, which can be readily evidenced in the prior art such as You (see the passivation layer 200 and the pixel electrode layer 210 in Fig. 5).  

Regarding claim 5, in addition to what have been discussed above, it is further noted that: it is well known in the art that an oxide semiconductor film can be commonly and/or desirably formed by magnetron sputtering or CVD; and/or be patterned through a wet etching.
Regarding claim 7, in addition to what have been discussed above, it is further noted that: each of the recited substrate material, gate material, gate insulator material, source/drain material and passivation material is an art-well known material for its indented use with desired and/or required material properties and/or material choice; and it is further noted that:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References C-E are cited as being related to a TFT structure.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.